        Case 1:18-cr-00693-RMB Document 231 Filed 07/07/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     July 7, 2020


BY ECF

The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


    Re:    United States v. Richard Gaffey, 18 Cr. 693 (RMB)


Dear Judge Berman:

       The Government respectfully submits this letter, with the consent of the defendant Richard
Gaffey, to request a one-week extension until July 20, 2020 to submit its sentencing submission.
Gaffey is currently scheduled to be sentenced by the Court on September 24, 2020 at 10:30 AM;1
the Government’s submission is currently due on July 13, 2020.

       The Government has reviewed the defendant’s sentencing submission, which was filed
yesterday. Given the length of the defendant’s submission, the breadth of the arguments posed,
and the volume of the exhibits and appendices attached thereto, and the need to respond to
defendant von der Goltz’s sentencing during the same period, the Government respectfully
requests an additional week to file its response.

       The Government has conferred with defense counsel William Lovett and Robert Buehler,
who consent to this request. Counsel for Gaffey has also indicated their strong preference to keep
Gaffey’s sentencing date for September 24, and has asked the Government to express that
preference in making this application.




1
 The Government notes that in its previous submission regarding its letter request for an extension
of time of one week to respond to Harald Johan von der Goltz’s sentencing memorandum (Dkt.
No. 227), the Government erroneously stated von der Goltz’s sentencing date was September 24,
2020 at 10:30 AM. Rather, von der Goltz’s sentencing date is set for September 21, 2020 at 11:00
AM, and Gaffey’s sentencing date is set for September 24, 2020 at 10:30 AM. (See Dkt. No. 224).
        Case 1:18-cr-00693-RMB Document 231 Filed 07/07/20 Page 2 of 2
                                                                                      July 7, 2020
                                                                                            Page 2


       For the above reasons, the Government respectfully requests that its sentencing submission
be due on July 20, 2020.


                                                  Respectfully submitted,


                                                  AUDREY STRAUSS
                                                  Acting United States Attorney for the
                                                  Southern District of New York

                                                  DEBORAH CONNOR
                                                  Chief, Money Laundering and Asset Recovery
                                                  Section, Criminal Division



                                            By:
                                                  Eun Young Choi and Thane Rehn
                                                  Assistant United States Attorneys
                                                  (212) 637-2187/2354

                                                  Michael Parker
                                                  Trial Attorney, Criminal Division

cc:    Defense Counsel (by ECF)



                                            “One week extension for Government
                                            response is granted on consent.




                                                    7/7/2020
